Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 August 2022 has been entered.
 	
Status of the Claims

This action is in response to applicant’s amendment of 9 August 2022.  Claims 1, 5-11 and 15-20 are pending and have been considered as follows.   

Response to Arguments/Amendments
The previous rejections of claims 1, 5-11 and 15-20 under 35 USC § 103 are withdrawn in consideration of the claim amendments filed on 9 August 2022.

Allowable Subject Matter
Claims 1, 5-11 and 15-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Orgerie (US. Pub. No. 20110127380 A1) teaches an aircraft cockpit that includes comfort and/or security adjustable equipment in which the adjustments are controlled by an adjustment management system so that, by the unique selection of a position desired by the pilot from at least two positions, the adjustment of each of the aforementioned members is modified from a current value to a predetermined value characteristic of the selected position and depending on the pilot. The data characteristic of the members adjustments controlled by the adjustment management system and depending on the pilot are stored in a mobile medium and read by a means for recognizing the aforementioned management system. The adjustments controlled by the adjustment management system can relate to piloting seats, piloting rudder bars, piloting armrests, individual aeration systems and individual lighting systems.
Further, Shavit (US. Pub. No. 20180290729 A1) teaches performing a single-pilot flight of inter-continental duration T>tp=predetermined single-pilot maximal single pilot flight duration; including using pilot-in-command logic empower a single airborne pilot to pilot via an airborne man-machine interface (MMI), only for a time window W<tp, where W includes at least an initial climbing phase of duration t1 and a final descent phase of duration t3; and using pilot-in-command logic to pilot the aircraft during an intermediate cruising phase occurring between the initial climbing and final descent phases, without recourse to the airborne pilot except during an emergency, thereby to accomplish a single-pilot inter-continental flight of duration T>tp, while utilizing the human airborne pilot only for a time period W<tp.
Further, Helfrich et al. (US. Pub. No. 20100288881 A1) teaches a work and accommodation module for providing a cockpit and for accommodating at least one pilot of an aircraft. To this end, the work and accommodation modules have a work area and a accommodation area, wherein the work area contains all equipment for controlling and piloting the airplane. The accommodating area contains at least one element, selected from the group consisting of a rest area and lavatory facilities. In addition, the module is separated from a passenger area by at least one security partition.
Further, Park et al. (US. Pub. No. 20200047692 A1) teaches systems and methods for automatically adjusting the interior cabin of an autonomous vehicle. In one example embodiment, an autonomous vehicle can include a main body including a floor and a ceiling that at least partially define an interior cabin of the autonomous vehicle. The autonomous vehicle can include a partition wall that is movable within the interior cabin of the autonomous vehicle. The partition wall can extend between the floor to the ceiling of the main body. The autonomous vehicle can include a computing system configured to receive data indicative of one or more service assignments associated with the autonomous vehicle and to adjust a position of the partition wall within the interior cabin based at least in part on the one or more service assignments.
In regards to independent claims 1 and 11, Orgeri, Shavit, Helfrich, and Park, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
(Regarding claim 1 and a system for both onboard piloting and remote piloting an aircraft having thereon at least one onboard pilot)

a remote flight control system in electronic communication with the onboard flight control system by way of a two-way communication channel including at least one wireless segment, the remote flight control system including remote flight control devices and remote condition indicators; 

wherein, the onboard flight control system is operative to receive condition- related inputs from the onboard sensors, to activate the onboard condition indicators according to the received condition-related inputs, and: 
at least in an onboard piloting mode; to actuate the onboard actuators according to the onboard flight control devices, thereby onboard piloting the aircraft; and

 at least in a remote piloting mode, transmit the condition-related signals to the remote flight control system, to receive flight control signals from the remote flight control system, and to actuate, according to the flight control signals received from the remote flight control system, the onboard actuators thereby remote piloting the aircraft; 
wherein, the onboard flight control system is further operative to enter the remote piloting mode upon either the first pilot seat or the second pilot seat being adjusted to a fully reclined position, and

wherein, only one of the first pilot seat and the second pilot seat is able to be reclined at a time.

(Regarding claim 11 and an aircraft for both onboard piloting and remote piloting)

an onboard flight control system including onboard flight control devices and onboard condition indicators mounted proximal the first pilot seat and the second pilot seat, the onboard flight control system in electronic communication with a remote flight control system by way of a two-way communication channel including at least one wireless segment, the remote flight control system including remote flight control devices and remote condition indicators, 

wherein, the onboard flight control system is operative to receive condition- related inputs from the onboard sensors, to activate the onboard condition indicators according to the received condition-related inputs, and: 

at least in an onboard piloting mode, to actuate the onboard actuators according to the onboard flight control devices, thereby onboard piloting the aircraft; and 

at least in a remote piloting mode, transmit the condition-related signals to the remote flight control system, to receive flight control signals4Appl. No. 16/555,139Response to the Office Action dated 05/09/2022 from the remote flight control system, and to actuate, according to the flight control signals received from the remote flight control system, the onboard actuators thereby remote piloting the aircraft

wherein, the onboard flight control system is further operative to enter the remote piloting mode upon either the first pilot seat or the second pilot seat being adjusted to a fully reclined position, and

wherein, only one of the first pilot seat and the second pilot seat is able to be reclined at a time.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 5-10 and 15-20 are allowed because they depend from an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR L KNIGHT/Examiner, Art Unit 3666              

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666